Citation Nr: 0215720	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  02-07 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for osteomyelitis.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
October 27, 1972 to November 22, 1972.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
an October 2001 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas


REMAND

The veteran was scheduled for a hearing before a Member of 
the Board in Washington, D.C. on November 22, 2002.  That 
hearing was canceled.  In a written statement received by the 
Board almost a month earlier, on October 29, 2002, the 
veteran requested to instead be scheduled for a video 
conference at the Huntington, West Virginia RO, where he had 
relocated.  The record also reflects that although the 
veteran has relocated to West Virginia, his claims file 
remains at the Houston, Texas RO.  

Because video conference hearings are scheduled by the RO, 
the case is REMANDED for the following:

1.  Arrange for a transfer of the 
veteran's claims folder to the 
Huntington, West Virginia RO.  

2.  The Huntington RO should schedule the 
video conference hearing requested by the 
veteran.

The purpose of this REMAND is to comply with due process 
requirements.  After the hearing is conducted, the case 
should be returned to the Board, in accordance with appellate 
procedures.  No action is required of the veteran until he is 
notified.  The veteran and his representative have the right 
to submit additional evidence and argument on the matter 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	GEORGE R. SENYK 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).


